ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-141 concluding that STEVE HALLETT of TRENTON, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.4(a) (failure to communicate), RPC 1.4(b) (failure to explain matter to extent, necessary to permit client to make informed decision), RPC 1.5(b) (failure to provide a written fee agreement) and RPC 3.1 (filing frivolous litigation),
And the Disciplinary Review Board further having concluded that respondent should be required to complete three hours of courses in municipal court practice and three hours of courses in law office management;
And good cause appearing;
It is ORDERED that STEVE HALLETT is hereby reprimanded; and it is further •
ORDERED that within nine months after the filing date of this Order respondent shall complete three hours of courses in municipal court practice and three hours of courses in law office management approved by the Office of Attorney Ethics and shall submit proof of the successful completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.